           Case 1:18-cv-00044-BLW Document 47-4 Filed 11/29/19 Page 1 of 10


            Services Proviced by Bryan Hurlbutt on Sawtooth NF Diversions
            Litigation
            ICL v. Forest Service, No. 1:18-cv-44-BLW (D.Idaho)

Date                                         Legal Services                                   Hours
7/28/14     Review Hannah Chessin (ICL law student summer intern) spreadsheet
            compiling info from the FOIA docs by diversion in the Sawtooth NF; conf
            w H Chessin to discuss her findings; conf w M Kellner re next steps.                2.2
8/25/14     Review H Chessin's Sawtooth diversions spreadsheet; review key docs from
            the FOIA request; outline letter to Sawtooth NF re incomplete consultations
            over diversions.                                                                    1.9
8/26/14     Start to draft letter to Sawtooth NF re incomplete consultations.                   1.5
8/27/14     Review documents; continue to write letter; revise full letter and email to M
            Kellner/ICL for review.                                                             3.2
9/4/14      Conf w M Kellner re letter to Sawtooth NF and next steps.                           0.3
            2014 Hours                                                                          9.1

2/9/15      Review case files and begin drafting ICL 60-day notice of intent to sue
            (NOIS) under ESA for Sawtooth diversions.                                           1.5
2/9/15      Continue drafting NOIS.                                                             1.7
3/11/15     Review Sawtooth NF's Ongoing Sawtooth Valley all aquatics BA for
            diversion projects.                                                                 0.5
6/16/15     Reviewing County of Okanagan case; review approval docs and NEPA
            docs for ditch bill easement diversions in other National Forests in Idaho.         0.6
11/10/15    Emails w M Kellner re next steps to complete NOIS.                                  0.6
12/10/15    Call w M Kellner re NOIS, potential litigation, possibility of settlement, etc.
                                                                                                1.1
            2015 Hours                                                                            6

1/4/16      Continue writing NOIS.                                                              0.5
1/5/16      Review key docs and continue drafting NOIS.                                         2.2
1/21/16     Continue drafting and revising NOIS and review docs re same.                        1.5
2/10/16     E-mail M Kellner re next steps on drafting NOIS.                                    0.2
2/11/16     Call w M Kellner re my drafting NOIS and re ICL updates on
            communications with agencies, diverters, and other conservation groups re
            these issues.                                                                       0.8
2/24/16     Case research on ESA and SUPs/DBEs; researching Matejko and
            subsequent decisions.                                                               2.3
2/25/16     Email M Kellner re docs needed for NOIS.                                            0.2
2/25/16     Review docs from initial FOIA.                                                      0.5
3/1/16      Finish full draft NOIS; email M Kellner for review.                                 1.1
3/1/16      Call w M Kellner re NOIS; potential outcomes and strategies.                        0.8


                                                Page 1
           Case 1:18-cv-00044-BLW Document 47-4 Filed 11/29/19 Page 2 of 10


3/1/16      Followup call w M Kellner re NOIS.                                            0.5
3/3/16      Email L Lucas to share the NOIS for his review.                               0.2
3/7/16      Review and address L Lucas edtis to/comments on NOIS.                         1.9
3/8/16      Call w M Kellner re NOIS and next steps toward possible resolution.           0.7
11/14/16    Emails w Justin Hayes (ICL Program Director) and M Kellner re status,
            strategy and NOIS.                                                            0.3
11/15/16    Emails w M Kellner and J Hayes re next steps on NOIS and to setup
            meeting to discuss.                                                           0.3
11/30/16    Edit and update the NOIS with new information; email NOIS to J Hayes
            and M Kellner and list steps to bring NOIS to final.                          1.4
12/9/16     Call w M Kellner re NOIS, communs to Sawtooth NF and next steps               0.4
12/12/16    Conf call w M Kellner re sending NOIS in January.                             0.2
            2016 Hours                                                                     16

1/5/17      Reviewing Amy Haak (ICL GIS contractor) spreadsheet and map of
            diversions in Sawtooth NF and compare to our info.                            0.6
1/5/17      Create Sawtooth NF diversions spreadsheet, using H Chessin's spreadsheet,
            A Haak info, and other new ICL info; create smaller spreadsheet w less info
            to use for NOIS.                                                              1.4
1/6/17      Update NOIS, adding new and corrected info.                                   2.5
1/10/17     Reviewing laws, regs, cases on Forest Service authorizations for diversions
            through SUPs and DBEs.                                                        2.6
1/11/17     Read Forest Service letter to ICL; email M Kellner and L Lucas.               0.5
2/6/17      Edit NOIS; email it to L Lucas for reveiw.                                    0.7
2/8/17      Emails w L Lucas re his thoughts on the NOIS.                                 0.1
2/13/17     Incorporating L Lucas edits to NOIS; email NOIS to M Kellner for review;
            conf w L. Lucas and J. Hayes re status and strategy.                          1.3
2/21/17     Conf w J Hayes, M Kellner, and L Lucas re strategy on NOIS and potential
            settlement/litigation; review and organize docs.                              0.6
3/2/17      Conf w M Kellner re next steps with NOIS and potential
            settlement/litigation.                                                        0.6
3/6/17      More research on Forest Service SUP and DBEs in Sawtooth Valley;
            updating NOIS. and on the watersheds and diversions at issue.                 2.7
3/9/17      Finish NOIS and send to L Lucas for review.                                   1.3
3/10/17     Address L Lucas edits/comments on NOIS.                                       1.2
3/10/17     Call w M Kellner re status of NOIS and steps to finalize.                     0.5
3/10/17     Review background docs; verify and update facts in NOIS.                      1.5
3/13/17     Final edits to NOIS; emailing to Aries Bergstrom (Advocates for the West
            Operations Manager) to mail it; forward final NOIS to client and L.Lucas.     1.5
3/22/17     Conf w M Kellner re next steps to prepare for litigation.                     0.2
5/15/17     Read Forest Service letter responding to NOIS.                                0.3



                                              Page 2
           Case 1:18-cv-00044-BLW Document 47-4 Filed 11/29/19 Page 3 of 10


5/16/17     Emails w M Kellner, J Hayes, L. Rule, and L Lucas re Forest Service letter
            and ICL's options.                                                               0.6
6/13/17     Call w M Kellner re ICL draft letter response to Forest Service.                 0.3
6/28/17     Review ICL draft response to Forest Service; start edits and comments.           0.9
6/28/17     Call w M Kellner re ICL response letter.                                         0.6
6/28/17     Further revisions to ICL response letter; email letter to M Kellner.             0.6
7/12/17     Final edits to ICL response letter.                                              0.5
9/19/17     Read M Kellner emails and her emails w Forest Service; conf w M Kellner
            re next steps. forwarded FS e-mails; conf w her on next steps.                   0.4
10/26/17    Read M Kellner update on discussions w Forest Service re diversions; email
            her.                                                                             0.2
10/27/17    Review status and planning; conf w J Hayes, M Kellner, and L Lucas re
            status, strategy and moving forward with complaint.                              0.6
11/8/17     Complaint: first draft intro, legal background, claims for relief.               3.3
11/9/17     Complaint: first draft facts.                                                    2.6
11/13/17    Complaint: review NOIS and key background docs and continue drafting
            complaint.                                                                       3.4
11/14/17    Review cases on SUPs, DBEs, and ESA agency action, and look for new
            cases.                                                                             3
11/14/17    Continue drafting and revising Complaint.                                        3.3
11/21/17    Further draft and revise Complaint.                                              2.2
11/22/17    Finish draft Complaint; email Complaint to L Lucas for review.                   0.9
11/22/17    Address L Lucas edits/comments; email M Kellner and J Hayes for review           0.3
11/28/17    Conf w M Kellner re draft Complaint, claims and facts, strategy                  0.5
11/28/17    Call w Ken Pauer/FS Regional counsel re background history of ICL's work
            on this issue, status of ICL and Forest Service negotiations, and ICL
            considering filing suit.                                                         0.6
11/28/17    Conf w M Kellner re K Pauer call.                                                0.3
12/19/17    Call w M Kellner re next steps and strategy re filing and/or settlement; conf
            w/ L. Lucas and AFW attorneys re status and strategy.                            0.7
            2017 Hours                                                                      45.9

1/22/18     E-mails w M Kellner and J Hayes re steps to finish and file Complaint.           0.1
1/23/18     Call w M Kellner re steps / timing to file complaint.                            0.1
1/25/18     Review Complaint; email L Lucas for final review.                                0.6
1/26/18     Prepare civil cover sheet and summonses.                                         0.1
1/29/18     Edit Complaint; emails w ICL and L Lucas for final review and approval.          1.4
1/29/18     Complaint: final review; file; email L Lucas, J Hayes, and M Kellner re
            filed complaint.                                                                  2
4/6/18      Read Forest Service Answer; email Answer to M Kellner, J Hayes, and L
            Lucas w my analysis; conf w/ L. Lucas.                                           0.7



                                               Page 3
           Case 1:18-cv-00044-BLW Document 47-4 Filed 11/29/19 Page 4 of 10


4/18/18     Conf w L Lucas re initial scheduling call w DOJ; email Kaitlyn Poirier/DOJ
            re litigation scheduling call.                                                0.2
4/19/18     Review litigation order; call w K Poirier re settlement and motion to stay;
            email L Lucas, J Hayes, and M Kellner re the same.                            0.7
4/19/18     More e-mails w L Lucas and J Hayes re Motion to Stay to discuss
            settlement; email K Poirier re ICL agreeing to stay case for 30 days.         0.3
4/30/18     Conf w L Lucas; email K Poirier re status of Jt Mot for Stay.                 0.2
4/30/18     Read Jt Motion for Stay filed by K Poirier and her related email; email her
            back; email M Kellner and J Hayes w updates and next steps.                   0.3
5/10/18     Review docs and email L Lucas, J Hayes, and M Kellner re interim
            measures to request in settlement.                                            0.2
5/22/18     Conf w M Kellner re updats from her discussions w Forest Service staff and
            with water right holders; discussing settlement ideas/strategy.               0.5
5/22/18     Email K Poirier re status of Forest Service settlement response.              0.2
5/24/18     Emails w K Poirier re status of Forest Service letter and next steps.         0.2
6/8/18      Review stay order; call w K Poirier; message w M Kellner.                     0.4
6/11/18     E-mails w K Poirier re motion to extend stay; editing draft motion.           0.6
6/11/18     Read Forest Service settlement response; email M Kellner, J Hayes, and L
            Lucas re same.                                                                0.5
6/11/18     Read ICL e-mails re settlement letter and stay; call w K Poirier re filing
            motion to stay.                                                               0.3
6/13/18     Draft ICL settlement response letter to Forest Service.                       1.2
6/15/18     Finish ICL settlement response letter; email J Hayes, M Kellner, and L
            Lucas w instructions for review.                                                1
6/19/18     Start drafting ICL proposed Settelement Agrmt.                                1.1
6/19/18     Continue drafting ICL proposed Settlement.                                    0.9
6/20/18     Update settlement letter; finish settlement agreement; email M Kellner, J
            Hayes, and L Lucas for review.                                                2.1
8/8/18      Emails w M Kellner, and w K Poirier, re ICL plan to move forward with
            litigation.                                                                   0.2
8/8/18      Draft ICL proposed Joint Litigation Plan; email to M Kellner and L Lucas
            for review.                                                                   1.2
8/9/18      Revise Joint Lit Plan; email it to K Poirier.                                 0.4
8/10/18     Review Forest Service edits to Joint Lit Plan; email K Poirier; email L
            Lucas re same.                                                                0.3
8/10/18     Final review of Jt Lit Plan; file it.                                         0.4
8/13/18     Email Jt Lit Plan to M Kellner and outline plans/strategies for case.         0.4
10/15/18    Skim AR spreadsheet and file folders; emails w K Poirier, and w M Kellner,
            re receipt of AR.                                                             0.8
10/29/18    Conf w L Lucas re AR review, our opening SJ filings.                          0.2
10/29/18    Case research on ESA agency action.                                           2.2



                                              Page 4
           Case 1:18-cv-00044-BLW Document 47-4 Filed 11/29/19 Page 5 of 10


10/30/18    More case research on ESA agency action cases; starting to draft ICL
            Opening Brief.                                                            3.8
10/30/18    More ESA agency action case research.                                     1.5
10/31/18    Reading more ESA agency action cases.                                     2.3
11/2/18     More case research on ESA agency action.                                  2.2
11/14/18    AR review and notes.                                                      2.1
11/14/18    AR review and notes.                                                      1.3
11/15/18    AR review and notes.                                                      2.8
11/15/18    AR review and notes.                                                      1.2
11/16/18    AR review and notes.                                                        4
11/16/18    AR review and notes.                                                      1.4
11/17/18    AR review and notes.                                                      2.6
11/18/18    Outline SOF and Opening SJ Brief.                                         0.9
11/19/18    Review key docs and start drafting SOF.                                   1.5
11/19/18    Continue reviewing docs and writing SOF.                                  1.9
11/20/18    Continue reviewing docs and writing SOF.                                  2.5
11/20/18    Finish first draft SOF.                                                   3.2
11/20/18    Gathering additional publicly available docs for ICL to submit.           0.7
11/21/18    Continue drafting Opening Brief.                                          4.3
11/21/18    Continue drafting Opening Brief.                                          1.1
11/21/18    Case research on ESA agency action.                                         1
11/26/18    Continue drafting Opening Brief.                                          1.7
11/26/18    Conf w M Kellner re ICL standing declarants and Opening Brief.            0.5
11/26/18    Research APA unreasonable delay cases.                                      1
11/27/18    Continue drafting Opening Brief.                                          2.3
11/28/18    Continue drafting Opening Brief.                                          2.1
11/29/18    Continue drafting Opening Brief.                                          2.1
11/30/18    Continue drafting Opening Brief.                                          3.5
11/30/18    Continue drafting Opening Brief.                                          4.2
12/3/18     Continue drafting Opening Brief.                                          2.9
12/3/18     Continue drafting Opening Brief.                                          2.1
12/3/18     Emails w M Kellner re standing declarations; draft Motion for SJ; draft
            Hurlbutt Declaration.                                                     1.9
12/4/18     Continue drafting Opening Brief.                                          2.2
12/4/18     Review non-AR publicly available docs; update Hurlbutt Dec; add info
            from docs to SOF.                                                         3.1
12/4/18     Emails w M Kellner re standing declarations and briefs.                   0.3
12/4/18     Continue adding to SOF from new docs.                                     1.3
12/5/18     Continue adding to SOF from new docs.                                     1.5
12/6/18     Review Sawtooth Forest Plan and add to Hurlbutt Decl and Brief.           2.1
12/7/18     Continue drafting Opening Brief.                                          0.8
12/9/18     Edit and cut SOF.                                                         3.2


                                               Page 5
           Case 1:18-cv-00044-BLW Document 47-4 Filed 11/29/19 Page 6 of 10


12/9/18     Edit Opening Brief; continue drafting.                                           2.9
12/10/18    Finish first full draft of Opening Brief; edit SOF and Hurlbutt Decl; emails
            w L Lucas re same and his review; conf w/ L. Lucas re drafts and next
            steps.                                                                           3.6
12/11/18    Review and comment on M Kellner Decl and Annie DeAngelo (ICL
            member) Decl. and email back to each with instructions for next steps.           1.3
12/11/18    Review AR and Hurlbutt Decl exhibits and add to SOF and Opening Brief.           3.3
12/11/18    Confs w L Lucas re Opening Brief and SOF.                                        0.3
12/11/18    ESA and APA research to add to Opending Brief.                                   1.7
12/12/18    Address L Lucas edits to SJ Motion, SOF, and Hurlbutt Decl.                      2.2
12/12/18    Conf w L Lucas re Opening Brief; address L Lucas edits to brief.                 1.8
12/12/18    Review and edit Opening Brief.                                                   2.9
12/12/18    Finish review and edit of Opening Brief; email it to M Kellner and J Hayes
            for review.                                                                      2.8
12/13/18    Comments on DeAngelo Decl and email her re next steps.                           0.3
12/13/18    Conf w L Lucas re additional ideas for Opening Brief.                            0.8
12/13/18    Further review and comments on Kellner and DeAngelo Decs; send to L
            Lucas to review.                                                                 0.7
12/13/18    Read Laurie Rule (Advocates for the West Senior Attorney) comments on
            Opening Brief; conf w L Lucas                                                    0.7
12/13/18    Review Kellner and DeAngelo Decls; email them.                                   0.3
12/13/18    Add facts to Opening Brief; review SOF, AR, and exhibits again and edit
            brief.                                                                           3.5
12/13/18    Edit full Opening Brief; email to L Lucas for review.                            3.2
12/14/18    Review of M Kellner Decl.; email to M Kellner for final approval.                0.7
12/14/18    Final review of Hurlbutt Decl.                                                   0.6
12/14/18    Final review of SOF and SJ Motion.                                               0.9
12/14/18    Review and edit Hayes Decl; email it to L Lucas for review.                        1
12/14/18    Final review and edits of Kellner and DeAngelo Decls.                            0.6
12/14/18    Address L Lucas edits/comments to Opening Brief.                                 0.8
12/14/18    Final review and edits on Hayes Decl.                                            0.3
12/14/18    Final review and edits on Opening SJ Brief.                                      1.2
12/14/18    File ICL Motion for SJ; email L Lucas, J Hayes, M Kellner, and A
            DeAngelo with SJ filing and discussing next steps.                               0.3
12/19/18    Conf w M Kellner; e-mails w J Hayes; re Court scheduling SJ hearing.             0.3
            2018 Hours                                                                     142.1

1/28/19     Review Forest Service notice re briefing schedule; e-mail L Lucas, J Hayes,
            and M Kellner re this.                                                           0.1
2/5/19      E-mails w new counsel Devon Flanagan/DOJ re scheduling; conf w L
            Lucas.                                                                           0.3



                                               Page 6
          Case 1:18-cv-00044-BLW Document 47-4 Filed 11/29/19 Page 7 of 10


2/5/19     Review draft Forest Service motion and proposed order re scheduling; e-
           mail D Flanagan with proposed edits.                                           0.2
3/4/19     Skim Forest Service opening/response SJ filings.                               0.5
3/4/19     Call w M Kellner re ICL Reply Brief strategy.                                  0.3
3/4/19     Read Forest Service opening brief; email L Lucas, M Kellner and J Hayes
           to provide FS filings and my initial analysis.                                 0.8
3/4/19     Further review of Forest Service opening filings; outline ICL Reply Brief.     1.4
3/4/19     Review ICL opening SJ filings; add to outline of Reply Brief.                  1.3
3/5/19     Conf w L Lucas re Reply Brief.                                                 0.2
3/5/19     Finish reviewing Forest Service opening filings; finish Reply Brief outline.   2.8
3/6/19     Start researching and writing Reply Brief.                                     3.3
3/7/19     Detailed review of Forest Service filings and all AR citations; draft ICL
           sections on factual clarifications for Reply and/or Response SOF.                4
3/8/19     Research ESA agency action for Reply                                           1.5
3/8/19     Continue researching and writing Reply Brief.                                  2.4
3/12/19    More reseach on ESA agency action.                                             1.3
3/12/19    Outlining additional points for duty to consult part of brief.                 0.5
3/12/19    Case research for Reply.                                                       0.7
3/13/19    Finish writing clarifying facts for Reply and/or Response SOF.                 1.7
3/13/19    Start writing Reply argument sections.                                         3.3
3/13/19    Research and write Reply.                                                      1.4
3/14/19    Research and write Reply.                                                      3.7
3/14/19    Research and write Reply.                                                      2.7
3/15/19    Conf w/ L. Lucas re status of reply; continue to research and write Reply.     1.9
3/15/19    Finish first full draft Reply Brief; email L Lucas for review.                   1
3/23/19    Case research for Reply.                                                       2.4
3/25/19    Address L Lucas comments and edits; create Response SOF using facts
           from Reply.                                                                    1.1
3/25/19    Review, revise, add to Reply.                                                  1.7
3/26/19    Review, revise, add to Reply.                                                  2.3
3/26/19    Case research for Reply.                                                       1.3
3/27/19    Case research for Reply.                                                       0.8
3/27/19    Review, revise, add to Reply.                                                  0.7
3/27/19    Conf. L. Lucas, J. Hayes, M.Kellner re SJ briefing and strategy; further
           review, revise, add to Reply.                                                  0.8
3/27/19    Case research for Reply.                                                         1
3/28/19    E-mails w M Kellner re Reply Brief content.                                    0.2
3/28/19    Review, revise, add to Reply.                                                  2.5
3/28/19    Review, revise, add to Reply.                                                  2.7
3/28/19    Review and revise Response SOF.                                                0.8
3/28/19    Review, revise, add to Reply.                                                  0.8
3/29/19    Case research for Reply.                                                       3.2


                                              Page 7
          Case 1:18-cv-00044-BLW Document 47-4 Filed 11/29/19 Page 8 of 10


3/29/19    Review, revise, add to Reply; memos w/ L. Lucas re review                    3.2
3/30/19    Review, revise, add to Reply.                                                2.7
3/30/19    Review, revise, add to Reply.                                                1.3
3/30/19    Review, revise, add to Reply.                                                  1
3/31/19    Review AR and add facts and missing AR citations to Reply.                   3.7
3/31/19    Finsih review of AR and adding facts and missing AR citations to Reply.      1.3
3/31/19    Review, revise, add to Reply.                                                2.2
4/1/19     Edit full Reply and Response SOF; email to M Kellner for review.             3.1
4/1/19     Review key AR docs; add to Reply.                                            2.9
4/2/19     Review and revise Reply.                                                     2.5
4/2/19     Address M Kellner edits and comments on Reply.                                 2
4/2/19     Review and revise Reply.                                                     0.9
4/2/19     Review Response SOF; edit.                                                   0.7
4/3/19     Review and edit full Reply.                                                  3.5
4/3/19     Address Kayla Steinman (Advocates for the West law student extern) edits
           and comments on Reply.                                                       1.5
4/3/19     Final review and edits to Reply                                              2.3
4/3/19     File Reply; email J Hayes, M Kellner, and L Lucas with my thoughts and
           strategy for next steps.                                                     1.1
5/21/19    Read Forest Service Reply; review key laws and regulations for hearing
           exhibits.                                                                    2.8
5/22/19    Review all case filings; review key cases to use at hearing.                 1.6
5/23/19    Outline key points for hearing.                                              0.7
5/28/19    Write argument for hearing.                                                    2
5/29/19    Review key ESA cases; revise hearing outline.                                1.3
5/29/19    Finish reviewing key ESA cases; review key APA cases for hearing.            1.5
5/30/19    Prepare exhibits for hearing from Hurlbutt Decl.                             0.5
5/30/19    Revise outline; practice hearing; review cases and further revise outline.   3.1
5/31/19    Reoutline hearing; practice with exhibits for overhead.                      1.5
5/31/19    Moot w L Lucas; Amanda Rogerson (Advocates for the West Staff
           Attorney); and M Kellner.                                                      2
6/3/19     Conf w L Lucas to go over my hearing outline and exhibits.                   0.4
6/4/19     Review exhibits and cases w L Lucas to prep him for hearing.                 1.4
6/4/19     Organize and review files for hearing.                                         1
6/4/19     Attend court hearing on SJ motions; post-hearing debrief w M Kellner, L
           Lucas, and other staff.                                                       2
6/17/19    Read Court decision granting ICL partial summary judgment; e-mail L
           Lucas, J Hayes, M Kellner, and Jonathan Oppenheimer (ICL) to share
           opinion and outline next steps for the litigation.                           0.9
6/17/19    Conf w J Hayes re Court decision and next steps (remedies; possible
           appeal).                                                                     0.2
6/27/19    Draft e-mail for opposing counsel re remedies; send to L Lucas for review.   0.3


                                             Page 8
          Case 1:18-cv-00044-BLW Document 47-4 Filed 11/29/19 Page 9 of 10


6/28/19    Email D Flannigan and K Poirier re remedies.                                   0.3
7/19/19    Review previous settlement discussions b/w ICL and Forest Service; conf w
           L Lucas re upcoming settlement call.                                           1.2
7/22/19    Call w D FLannigan re potential remedies settlement; email J Hayes and L
           Lucas re that call.                                                            0.7
7/25/19    Emails w D Flannigan re questions from our call.                               0.2
7/26/19    Conf w L Lucas re remedies settlement offer.                                   0.2
8/5/19     Call w D Flannigan re remedies settlement.                                     0.2
8/20/19    Call w D Flannigan re potential settlement; e-mails w L Lucas and J Hayes
           re same.                                                                       0.5
8/22/19    Emails and call w J Hayes; email D Flannigan re next steps on remedies
           settlement.                                                                    0.3
8/23/19    Research interim measures to propose for settlement.                           0.4
8/28/19    Emails w D Flannigan re next steps on remedy settlement discussions.           0.2
8/29/19    Emails re availability for remedies call w all parties; emails w L Lucas re
           next steps on remedies settlement.                                             0.4
9/3/19     Conf w M Kellner to update her on remedies negotiations and discuss next
           steps; conf w/ L. Lucas re status and strategy                                 0.5
9/5/19     Review files on prior settlement negotiatioins; review Pacer page for
           Sawtooth quiet title cases; call w A Barker and D Flannigan re remedies
           settlement.                                                                    1.3
9/5/19     Review AR doc spreadsheets on diversions; draft ICL monitoring and
           mitigation proposal and send to M Kellner for review.                          2.1
9/5/19     Conf w M Kellner to review ICL draft proposal for interim
           monitoring/mitigation.                                                         0.7
9/6/19     Final edits of ICL monitoring/mitigation proposal; e-mail it to D Flanagan
           and A Barker.                                                                  0.8
9/12/19    Email D Flanagan re status of draft settlement.                                0.1
9/13/19    Read D Flanagan email re status of draft settlement.                           0.1
9/16/19    Emails w D Flanagan re Forest Service response to ICL proposed
           monitoring/mitigation; reading revised settlement.                             0.2
9/16/19    Email M Kellner and L Lucas to share new settlement docs and provide
           update.                                                                        0.1
9/23/19    Thorough review of Forest Service remedies proposal; email M Kellner
           highlighting issues to discuss.                                                0.9
9/23/19    Conf w M Kellner to review Forest Service remedies settlement and discuss
           possible revisions.                                                            0.8
9/23/19    Email D Flannigan re next steps; start edits to stipulated remedy agreement.   0.6
9/24/19    Continue edits/comments on draft settlement; conf w/ L. Lucas.                 1.4
9/25/19    Finish revisions and comments to remedies settlement; email L Lucas, J
           Hayes, and M Kellner for review.                                               1.6
9/26/19    Email D Flannigan w update on status of ICL review of settlement.              0.1


                                              Page 9
           Case 1:18-cv-00044-BLW Document 47-4 Filed 11/29/19 Page 10 of 10


9/30/19      Email L Lucas and J Hayes re next step on ICL edits to settlement; review
             L. Lucas response                                                               0.1
10/1/19      Final review of ICL edits to remedies settlement; email it to D Flanagan, A
             Barker, and L Lucas.                                                            0.3
10/9/19      Review ICL's proposed edits to settlement; call w D Flanagan and A Barker
             re Forest Service thoughts on ICL's edits; email update to L Lucas, M
             Kellner, and J Hayes.                                                           1.3
10/11/19     Review and edit latest draft settlement from Forest Service; email M
             Kellner, J Hayes, and L Lucas re my edits and seeking approval.                 0.5
10/14/19     Emails and call w M Kellner to go over latest draft settlement.                 0.5
10/14/19     Email D Flanagan to provide ICL's edits to latest version of remedies
             agreement.                                                                      0.4
10/24/19     Email D Flanagan to check in on status of DOJ/FS review of Remedies
             Stip.                                                                           0.2
             2019 Hours                                                                    137.9




                                               Page 10
